Citation Nr: 1535527	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to varicose veins, postoperative, with thrombophlebitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board on an appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2014, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

In September 2013 and August 2014, the Board remanded the claim for further development to include a VA examination.  The case has been returned to the Board for further appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The most probative and competent evidence does not establish that erectile dysfunction is caused by or aggravated by the Veteran's service-connected varicose veins, post-operative, with chronic thrombophlebitis of the right lower extremity disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38CF.R. 3.102, 3.303, 3.307, 3.309, 3.3.10, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in April 2006, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in September 2014, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Veteran contends that his current erectile dysfunction is the result of an in-service varicose vein surgery that he received.  Specifically, the Veteran asserts that in 1979, four years after the vein stripping surgery, he developed erectile dysfunction.

The Veteran's April 1977 separation examination showed no abnormalities or conditions noted related to the in-service varicose vein surgery.  

In support of his contention, the Veteran submitted a March 2006 medical opinion from Nurse Practitioner T.L.  The opinion states that the Veteran's erectile dysfunction is at least as likely as not related to his service-connected varicose vein disability.  The statement went on to say that poor vascular status can prevent full erection.  The Board finds that this opinion is speculative in nature and does not offer an explanation as to why the Veteran's vein stripping or residuals thereof are more likely than not related to his erectile dysfunction.  

At a December 2006 VA examination the examiner noted a past medical history of impotence of an organic origin.  The Veteran reported that he had vein stripping surgery in 1975 and that he had erectile dysfunction since approximately 1979.  The examiner assessed erectile dysfunction with an unclear etiology.  The examiner stated that the issue could not be resolved without resort to mere speculation.  There was no further explanation or rationale provided by the examiner.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless, the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  As such, the Board finds that opinion to be inadequate and of little probative value.  

At a May 2014 Board hearing, the Veteran testified that he began to get treatment for erectile dysfunction two or three years after service.  The record was held open for 60 days to allow the Veteran time to submit additional evidence, including an opinion, however, no additional evidence of that nature has been received to date.  

At a September 2014 VA examination the examiner diagnosed erectile dysfunction.  As for the etiology of the Veteran's erectile dysfunction, the examiner stated it was less likely than not (less than a 50% probability) that the erectile dysfunction was proximately due to or the result of the Veteran's service-connected condition.  The rationale provided was that surgery on varicose veins in the legs does not affect the parasympathetic nerve pathways involved in erection and ejaculation.  The examiner went on to state that the Veteran had no surgery on the actual genitals themselves which would have altered sensation or function or vascular function of the penis itself.  The examiner stated that medications the Veteran takes for other conditions such as Nortriptyline and Neurontin are neurologically acting, and are more likely to be a factor.  

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against the Veteran's claim for VA compensation for erectile dysfunction as being related to a service-connected disability.  

To the extent that the Veteran asserts that his erectile dysfunction is related to his service-connected varicose vein disability, the Board notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), and as the specific question in this case regarding whether the currently diagnosed erectile dysfunction condition is etiologically related to his service-connected condition falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his erectile dysfunction diagnosis to his service-connected varicose vein disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to present probative nexus opinions linking an internal orthopedic disability to a period of active duty). 

Moreover, in balancing the opinions for and against the claim, the Board finds that greater weight must be assigned to the opinions of the September 2014 VA examiner, since she offers several cogent medical reasons as to why the Veteran's varicose veins would not cause or result in erectile dysfunction.  The Board further notes that the examiner also considered whether the Veteran's varicose vein problem could have aggravated his erectile dysfunction when she additionally considered whether it could have "altered" sensation or function and concluded that it did not.

Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against entitlement to service connection for erectile dysfunction.


ORDER

Service connection for erectile dysfunction as secondary to varicose veins, postoperative, with thrombophlebitis of the right lower extremity is, denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


